[Cite as Vactor v. Franklin Blvd. Nursing Home, Inc., 2021-Ohio-945.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

WILLIAM VACTOR, INDIVIDUALLY,
& AS ADMR., ETC.,                                     :

                Plaintiff-Appellant,                  :
                                                                        No. 109708
                v.                                    :

FRANKLIN BLVD. NURSING HOME,
INC., ET AL.,                                         :

                Defendants-Appellees.                 :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: March 25, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-17-876920


                                            Appearances:

                Goldstein & Goldstein Co., L.L.C., Michael D. Goldstein,
                and Brandon J. Harris, for appellant.

                Bonezzi Switzer Polito & Hupp Co., L.P.A., Bret C. Perry,
                and Brian F. Lange, for appellee Jennifer Saenz, CNP.

                Lewis Brisbois Bisgaard & Smith, L.L.P., Thomas P.
                Mannion, Thomas H. Terry, III, and Daniel A. Leister, for
                appellees Franklin Boulevard Nursing Home, Inc.,
                Franklin Plaza Extended Care, and Legacy Health
                Services.
ANITA LASTER MAYS, P.J.:

            Appellant William Vactor, individually, and as administrator of the

estate of Regina Vactor (“Vactor”), challenges the trial court’s judgment entry

granting summary judgment on its claims for wrongful death, survivorship, and

violation of Ohio’s Nursing Home Patients Bill of Rights. After a thorough review of

the law and facts, we reverse the judgment of the trial court and remand for further

proceedings.

                       I. Factual and Procedural History

            The decedent, Regina Vactor (“Regina”), was a resident of appellee

Franklin Plaza Nursing Home (“Franklin Plaza”) for nearly two years. On June 9,

2016, she was sent to the psychiatric emergency room at St. Vincent’s Hospital as a

result of concerns about combative behavior and a possible altered mental state.

Regina was also lethargic and physically unstable.

            At the hospital, the staff observed Regina for several hours and obtained

lab work. The lab results were ultimately normal, and the hospital staff determined

that Regina was medically stable but was having a psychotic episode. Regina was

thus returned to Franklin Plaza the following morning, June 10, 2016.

            Throughout the day of June 10, Regina continued to demonstrate

lethargy and confusion and placed herself on her bedroom floor. Nurse Elizabeth

Grandee (“Grandee”) was responsible for Regina’s care during the June 10th day

shift. Grandee noted that Regina seemed unable to complete a thought. She asked

appellee Jennifer Saenz, CNP (“Saenz”), to examine Regina and also asked Saenz if
Regina could be sent back to the emergency room. According to Grandee, Franklin

Plaza’s unwritten policy was that nurses were not permitted to send residents to the

emergency room due to the transport fees.

              After examining Regina, Saenz determined that there was nothing

medically that would require Regina to be sent again to the hospital. Saenz ordered

bloodwork, but it was never completed due to Regina being uncooperative. Saenz

directed Grandee to “wait it out another day.”

              In the evening of June 10, 2016, Regina was still lethargic, refusing

medications, and experiencing mental status changes. The Franklin Plaza nurses

attempted to calm her by injecting her with Lorazepam twice, which causes

drowsiness.

              The following day, June 11, 2016, Grandee was again the nurse in charge

of Regina’s care and was also acting as the facility supervisor. Regina was acting

aggressive and was medicated with Ativan several times. She again placed herself

on her bedroom floor and refused to get up. In addition, she did not eat or drink

anything all day. Her speech was unclear, and she never opened her eyes that day.

              Grandee last checked on Regina around 5:00 p.m. and found her

awake, lying on her right side on the floor. Grandee inquired as to whether Regina

wanted to come to dinner or have a drink, and Regina told her to leave her alone.

Grandee then left. Around this same time, STNA Makia Jones noticed that Regina’s

breathing was labored and thought perhaps her nose was blocked. STNAs Tammy

Mundy and Isabel Huff thought that she should go to the emergency room.
             Grandee requested multiple times that Saenz authorize sending Regina

to the hospital but was refused each time. Grandee also asked the facility’s director

of nursing, who deferred to Saenz.

              Approximately one hour later, Vactor arrived at the nursing home,

found his mother face down on her bedroom floor, and realized she was not

breathing.   911 was called, and EMTs arrived, but Regina was unable to be

resuscitated. She was taken to the hospital and pronounced dead.

             An autopsy was requested but never performed. Cuyahoga County

Deputy Medical Examiner Dan Galita, M.D., completed the death certificate based

upon a review of Regina’s medical records. The cause of death was listed as epileptic

seizure, and hypertensive cardiovascular disease was cited as another significant

condition contributing to death but not resulting in the underlying cause.

              Vactor filed suit, alleging wrongful death and survivorship claims

against Franklin Boulevard Nursing Home, Inc., Franklin Plaza Extended Care, and

Legacy Health Services (“the Franklin appellees”) sounding in negligence and for

violations of Ohio’s Nursing Home Patients Bill of Rights, R.C. 3721.17(I), against

Franklin Plaza. Vactor later amended his complaint keeping the same claims but

adding Saenz as a defendant.

              Following discovery, the Franklin appellees filed a motion for

summary judgment, focusing solely on the causation element of Vactor’s medical

negligence claim. Specifically, appellees asserted (1) that Vactor’s expert, Dr. Stall,

failed to establish cause of death to a reasonable degree of medical certainty; and
(2) that Vactor cannot overcome the presumption that the medical examiner’s cause

and manner of death are legally conclusive. Saenz filed her own motion arguing that

Vactor did not present expert testimony regarding the cause of Regina’s death,

which is fatal to Vactor’s claim. Saenz further contends that the intervening and

superseding act of negligence by the Franklin appellees proximately caused Regina’s

death, and she is entitled to judgment as a matter of law.

              In his briefs in opposition, Vactor argued that he had produced

sufficient evidence in support of his claim in that his expert, Dr. Stall, stated the

causation and cause of death of the decedent to a reasonable degree of medical

certainty. Further, Vactor contends that, through Dr. Stall’s testimony and expert

report, he presented sufficient evidence to overcome the presumption of the validity

of the medical examiner’s cause-of-death determination.

             The trial court granted the Franklin appellees’ and Saenz’s motions,

finding that Vactor did not establish that the Franklin appellees or Saenz breached

any standard of care of the medical community. Further, the court held that Vactor

offered no expert testimony that established a direct causal connection between the

alleged negligent acts and Regina’s death. Vactor then filed the instant appeal,

raising two assignments of error for our review:

      I. The trial court erred in granting summary judgment for Defendants
      Franklin Boulevard Nursing Home, Inc., Franklin Plaza Extended Care
      and Legacy Health Services.

      II. The trial court erred in granting summary judgment for Defendant
      Jennifer Saenz, CPN.
                                II. Law and Analysis

                               A. Standard of Review

              We review an appeal from summary judgment under a de novo

standard of review. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102, 105, 671 N.E.2d

241 (1996); Zemcik v. LaPine Truck Sales & Equip. Co., 124 Ohio App.3d 581, 585,

706 N.E.2d 860 (8th Dist.1998). In Zivich v. Mentor Soccer Club, 82 Ohio St.3d

367, 369-370, 696 N.E.2d 201 (1998), the Supreme Court of Ohio set forth the

appropriate test as follows:

      Pursuant to Civ.R. 56, summary judgment is appropriate when (1)
      there is no genuine issue of material fact, (2) the moving party is
      entitled to judgment as a matter of law, and (3) reasonable minds can
      come to but one conclusion and that conclusion is adverse to the
      nonmoving party, said party being entitled to have the evidence
      construed most strongly in his favor. Horton v. Harwick Chem. Corp.[,
      73 Ohio St.3d 679, 653 N.E.2d 1196 (1995)], paragraph three of the
      syllabus. The party moving for summary judgment bears the burden of
      showing that there is no genuine issue of material fact and that it is
      entitled to judgment as a matter of law. Dresher v. Burt[, 75 Ohio St.3d
      280, 292-293, 662 N.E.2d 264 (1996)].

              Once the moving party satisfies its burden, the nonmoving party “may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific

facts showing that there is a genuine issue for trial.” Civ.R. 56(E); Mootispaw v.

Eckstein, 76 Ohio St.3d 383, 385, 667 N.E.2d 1197 (1996). Doubts must be resolved

in favor of the nonmoving party. Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-

359, 604 N.E.2d 138 (1992).
          B. The Franklin Appellees’ Motion for Summary Judgment

              In his first assignment of error, Vactor argues that the trial court erred

in granting summary judgment in favor of appellees. Specifically, Vactor makes the

following arguments: (1) Vactor presented sufficient evidence for jury consideration

of his medical negligence claims against appellees; (2) the trial court did not apply

the appropriate standard of review for summary judgment review of expert

opinions; and (3) the trial court erred when it granted summary judgment on the

issue of standard of care, which was not briefed or argued by appellees in their

motion.

              “To prevail on a claim of medical malpractice, a plaintiff must

establish through expert testimony the acceptable medical standard of care, the

defendant’s breach of that standard, and that the breach proximately caused the

plaintiff’s injuries.” Schura v. Marymount Hosp., 8th Dist. Cuyahoga No. 94359,

2010-Ohio-5246, ¶ 27, citing Bruni v. Tatsumi, 46 Ohio St.2d 127, 346 N.E.2d 673

(1976).

              As it relates to causation, the general rule that “‘the plaintiff must

prove causation through medical expert testimony in terms of probability to

establish that the injury was, more likely than not, caused by the defendant’s

negligence.’” Drew-Mansfield v. MetroHealth Med. Ctr., 8th Dist. Cuyahoga No.

102254, 2015-Ohio-3033, ¶ 15, quoting Wilson v. Kenton Surgical Corp., 141 Ohio

App.3d 702, 705, 753 N.E.2d 233 (3d Dist.2001), citing Roberts v. Ohio Permanente

Med. Group, Inc., 76 Ohio St.3d 483, 668 N.E.2d 480 (1996). Consequently, to
establish proximate cause, a plaintiff is required to introduce evidence

demonstrating that it was a probability the medical staff’s alleged negligence was the

cause of the claimant’s injury. Drew-Mansfield at id., citing Wilson at 705-706.

                The Franklin appellees presented the verdict of the medical examiner,

which stated the cause of death as “epileptic seizure with [another] condition of

hypertensive cardiovascular disease.” R.C. 313.19 provides as follows:

         The cause of death and the manner and mode in which the death
         occurred, as delivered by the coroner and incorporated in the coroner’s
         verdict and in the death certificate filed with the division of vital
         statistics, shall be the legally accepted manner and mode in which such
         death occurred, and the legally accepted cause of death, unless the
         court of common pleas of the county in which the death occurred, after
         a hearing, directs the coroner to change his decision as to such cause
         and manner and mode of death.

                In construing the above statute, the Supreme Court of Ohio has held

that “[t]he coroner’s factual determinations concerning the manner, mode and

cause of death, as expressed in the coroner’s report and the death certificate, create

a nonbinding rebuttable presumption concerning such facts in the absence of

competent, credible evidence to the contrary.” Vargo v. Travelers Ins. Co., 34 Ohio

St.3d 27, 516 N.E.2d 226 (1987), paragraph one of the syllabus.

                The Franklin appellees contend that Vactor has not presented any

contrary evidence regarding the cause of Regina’s death. Specifically, they assert

that Vactor’s causation expert, Dr. Stall, was unable to identify the cause of Regina’s

death.
               Vactor argued in his brief in opposition to the motion for summary

judgment that Dr. Stall disagreed with the cause of death noted by the medical

examiner and that the Franklin appellees’ expert, Dr. Morganstern, also agreed that

an epileptic seizure was unlikely to be the cause of Regina’s death.

              The initial expert report provided by Dr. Stall did not opine as to the

causation element. Dr. Stall then submitted an expert report addendum, which

stated as follows:

      Based on further review, including review of Dr. Morgenstern’s expert
      report, more likely than not [Regina’s] death was not seizure related,
      but due to new or pre-existing cardiorespiratory disease.

      In addition, based on the post-mortem laboratory analysis, [Regina]
      was dehydrated at the time of her death, which more likely than not
      also contributed to her death.

               Dr. Stall was subsequently deposed and, in response to questioning by

the opposing counsel as to the cause of Regina’s death, he stated that he “[did] not

know the specific disease entity.”

              In focusing on the specific medical cause of Regina’s death, the parties

and the trial court neglected to address the actual issue of proximate cause as it

related to the staff of Franklin Plaza.

               The establishment of proximate cause through

      “medical expert testimony must be by probability. At a minimum, the
      trier of fact must be provided with evidence that the injury was more
      likely than not caused by defendant’s negligence. See Cooper v. Sisters
      of Charity, 27 Ohio St.2d [242,] 252, [272 N.E.2d 97 (1971)]. Opinions
      expressed with a lesser degree of certainty must be excluded as
      speculative. (Footnote omitted.)”
O’Connor v. Fairview Hosp., 8th Dist. Cuyahoga No. 98721, 2013-Ohio-1794, ¶ 27,

quoting Shumaker v. Oliver B. Cannon & Sons, Inc., 28 Ohio St.3d 367, 369, 504

N.E.2d 44 (1986).

              We therefore must evaluate Dr. Stall’s report and deposition

testimony to determine whether it demonstrates proximate cause in terms of “more

likely than not.” In his initial expert report, Dr. Stall concluded with the following

statement:

      It is my opinion, within a reasonable degree of medical certainty, that
      Ms. Regina Vactor, who was experiencing significant changes from
      baseline according to facility staff and family witnesses, was not
      transferred to the hospital in a timely basis by facility staff, which more
      likely than not contributed to her death on June 11, 2016.

               Moreover, at his deposition, Dr. Stall was directly asked by Vactor’s

counsel, “Is it more likely than not in light of the conditions that you saw that had

she been transferred to an acute hospital setting in a timely manner by nursing staff

on June 11th, 2016, that Regina Vactor would have likely had a successful outcome?”

Id. at 111-112. Dr. Stall responded, “I do believe so, yes.” Id.

              Dr. Stall further stated that Regina required emergency medical care

on the day of her death and that the “delay in care and in getting her transferred to

the ER more likely than not caused her death.” Id. at 63.

              Accordingly, we find that Vactor has submitted sufficient evidence to

establish a jury issue that the failure to send Regina to the hospital caused her death.

The trial court therefore erred in granting summary judgment in favor of the

Franklin appellees. Vactor’s first assignment of error is sustained.
                   C. Saenz’s Motion for Summary Judgment

              In Vactor’s second assignment of error, he argues that the trial court

erred in granting summary judgment in favor of Saenz. Vactor sets forth several

arguments in support of this assignment of error, to wit: (1) he presented sufficient

evidence of his medical negligence claim against Saenz; (2) the trial court did not

apply the appropriate standard of review of the submitted expert opinions; (3) the

trial court granted summary judgment on the issue of standard of care, which was

not argued and/or briefed by the movant; and (4) the trial court improperly refused

to consider the expert report of Carol White, DNP, RN, which had been

authenticated as an exhibit at her deposition and was part of the record in this

matter.

              We find this assignment of error has merit for the same reasoning

discussed above. Vactor has submitted sufficient evidence to establish a jury issue

that the failure to send Regina to the hospital, at Saenz’s direction, caused her death.

Accordingly, summary judgment in favor of Saenz was improper, and Vactor’s

second assignment of error is also sustained.

                                    III. Conclusion

              The trial court erred in determining that Vactor had failed to provide

sufficient evidence to demonstrate that the actions of the staff of Franklin Plaza,

including Saenz, proximately caused the death of Regina Vactor. Accordingly, we

sustain both of Vactor’s assignments of error.
              Summary judgment in favor of the Franklin appellees and Saenz is

reversed, and the case is remanded to the lower court for further proceedings

consistent with this opinion.

      It is ordered that appellant recover of appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MARY EILEEN KILBANE, J., CONCUR